DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 5-8 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lockwood et al. (6,458,109; herein after “Lockwood”) as evidenced by Lockwood et al. (6,685,681; herein after “Lockwood ‘681”).
With respect to claim 5, Lockwood discloses a system for administering a reduced pressure treatment to a wound site, as shown in figure 1, comprising a wound dressing 28, a pressure measurement device 124, and a vacuum system comprising a reduced pressure source 110 and a control device 20, as shown in figure 2. The wound 
With respect to claim 6, Lockwood discloses in column 9, lines 47-51, the structure of the wound dressing is disclosed in 09/723,352 (Lockwood ‘681) which is incorporated by reference. Lockwood ‘681 discloses a wound dressing comprising a wound cover 62 and a matrix material 20, as shown in figure 3. The matrix material 20 distributes suction across the wound site 16, as shown in figure 3 and described in column 6, lines 2-7.
With respect to claims 7 and 8, a suction port (shown in figure 1 but not numbered) is coupled to the wound cover 28 and a tube 32 connects the dressing to the vacuum system 110, as shown in figures 1 and 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 6,458,109 and 7,678,102 disclose reduced pressure treatment systems having pressure measurement devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.